EXHIBIT 10.7

 

REVOLVING NOTE

 

$3,000,000.00

 

FOR VALUE RECEIVED, on or before April 15, 2012, United Expressline, Inc.
("Company"), unconditionally promises to pay to the order of Fair Holdings, Inc.
(the "FHI"), at 815 E. Market, Akron OH, 44305, the principal sum of Three
Million Dollars ($3,000,000), or so much of such amount as may be disbursed by
FHI as Advances made on the Revolving Loan under the terms of the Credit
Agreement dated as of even date, by and between Company and FHI (referred to
herein, as the same may hereafter be modified, amended, restated, and/or
extended from time to time and at any time, as the "Credit Agreement"), with
interest thereon at the rates provided in the Credit Agreement. Capitalized
terms used herein but not defined herein shall have the meanings ascribed
thereto in the Credit Agreement.

 

The principal of this Revolving Note and all interest accruing thereon shall be
due and payable by Company on such dates and in such amounts as provided in, and
in accordance with the terms of, the Credit Agreement. All amounts received on
this Revolving Note shall be applied in accordance with the terms of the Credit
Agreement.

 

This Revolving Note is the "Revolving Note" referred to in the Credit Agreement,
to which reference is made for the conditions and procedures under which
Advances, payments, readvances and repayments may be made prior to the maturity
of this Revolving Note, for the terms upon which Company may make prepayments
from time to time and at any time prior to the maturity of this Revolving Note
and the terms of any prepayment premiums, penalties and other charges which may
be due and payable in connection therewith, and for the terms and conditions
upon which the maturity of this Revolving Note may be accelerated and the unpaid
balance of principal and accrued interest thereon declared immediately due and
payable.

 

If any installment of interest due under the terms of this Revolving Note falls
due on a day which is not a Business Day, the due date shall be extended to the
next succeeding Business Day and interest will be payable at the applicable rate
for the period of such extension.

 

If any installment of principal or interest due under the terms of this
Revolving Note prior to maturity is not paid in full on or before the date which
is ten (10) days after the date when due, then FHI at its option and without
prior notice to the Company, may assess a late payment fee in an amount equal to
the greater of $25.00 per day or five percent (5%) of the amount past due up to
the maximum of $2,500.00 per late charge. Each late payment fee assessed shall
be due and payable on the earlier of the next regularly scheduled interest
payment date or the maturity of this Revolving Note. Waiver by FHI of any late
payment fee assessed, or the failure of FHI in any instance to assess a late
payment fee shall not be construed as a waiver by FHI of its right to assess
late payment fees thereafter.

 

 

 

-1-

 



 

 

All amounts payable under this Revolving Note shall be payable without relief
from valuation and appraisement laws, and with all collection costs and
attorneys' fees.

 

The holder of this Revolving Note, at its option, may make extensions of time
for payment of the indebtedness evidenced by this Revolving Note, or approve
reductions of the payments thereon, release of any collateral securing payment
of such indebtedness or accept a renewal Revolving Note or Revolving Notes
therefore, all without notice to Company or any endorser(s), and Company and all
endorsers hereby severally consent to any such extensions, reductions, releases
and renewals, all without notice, and agree that any such action shall not
release or discharge any of them from any liability hereunder. Company and
endorser(s), jointly and severally, waive demand, presentment for payment,
protest, notice of protest and notice of nonpayment or dishonor of this
Revolving Note and each of them consents to all extensions of the time of
payment thereof.

 

The principal amount of this Revolving Note outstanding from time to time shall
be determined by reference to the books and records of FHI on which shall be
recorded each Advance under the Revolving Loan evidenced by this Revolving Note,
and all payments by Company on account of such Revolving Loan. Such books and
records shall be deemed prima facie to be correct on such matters.

 

This Revolving Note is made under and will be governed in all cases by the
substantive laws of the State of Ohio, notwithstanding the fact that Ohio
conflicts of laws rules might otherwise require the substantive rules of law of
another jurisdiction to apply.

 

 

 

 

 

United Expressline, Inc.,

 

A Michigan and Indiana corporation

 

 

 

 

 

By:  /s/  Gary H. Stanley, President

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

-2-

 

 

 